        Case 7:19-cv-00134-CLM Document 13 Filed 06/22/20 Page 1 of 1                  FILED
                                                                              2020 Jun-22 PM 02:09
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

STACY CARL MAYE,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )       Case No. 7:19-CV-00134-CLM
                                       )
ANDREW SAUL,                           )
Commissioner of the Social             )
Security Administration,               )
                                       )
      Defendant.                       )

                                    ORDER

       In accordance with the Memorandum Opinion entered contemporaneously

herewith, it is hereby ORDERED, ADJUDGED, and DECREED that the decision

of the Commissioner of the Social Security Administration in the above-titled case

is AFFIRMED.

      DONE on June 22, 2020.




                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
